


110 HR 2241 IH: Diabetes Treatment and

U.S. House of Representatives
2007-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2241
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2007
			Mr. Engel (for
			 himself, Mr. Fossella,
			 Mr. Gene Green of Texas, and
			 Ms. DeGette) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act with respect to
		  prevention and treatment of diabetes, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Diabetes Treatment and Prevention Act
			 of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)According to the
			 Centers for Disease Control and Prevention, the prevalence of diabetes in the
			 United States has more than doubled in the past quarter-century.
			(2)The American
			 Diabetes Association reports that there are now more than 20,000,000 people in
			 the United States living with diabetes, with 6,000,000 of these cases not yet
			 diagnosed. Another 54,000,000 people in the United States have
			 pre-diabetes, which means that they have higher than normal
			 blood glucose levels, and are at increased risk of developing diabetes.
			(3)In
			 2002, the landmark Diabetes Prevention Program study found that lifestyle
			 changes, such as diet and exercise, can prevent or delay the onset of type 2
			 diabetes, and that participants who made such lifestyle changes reduced their
			 risk of getting type 2 diabetes by 58 percent.
			(4)The New York Times
			 has reported that lifestyle-based interventions to control diabetes have
			 resulted in positive outcomes for patients, yet despite these successes, such
			 interventions were often unsustainable. While insurance companies cover the
			 treatments of complications of unchecked diabetes, they tend not to cover the
			 cheaper interventions to prevent such complications.
			(5)According to the
			 American Diabetes Association, in 2002, direct medical expenditures for
			 diabetes totaled $91,800,000,000, including $23,200,000,000 for diabetes care,
			 and $24,600,000,000 for chronic complications attributable to diabetes. In that
			 year, approximately 1 out of every 10 health care dollars was directed to
			 diabetes.
			(6)There is a need to
			 increase the availability of effective community-based lifestyle programs for
			 diabetes prevention and the ability of health care providers to refer patients
			 for enrollment in such programs to prevent diabetes, reduce complications, and
			 lower the costs associated with diabetes treatment in the United States, and
			 the Federal government should encourage efforts to replicate the results of the
			 Diabetes Prevention Program on a wider scale.
			3.Centers for
			 Disease Control and Prevention Division of Diabetes Translation; diabetes
			 demonstration projectsTitle
			 III of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by
			 inserting after section 317S the following:
			
				317T.Centers for
				Disease Control and Prevention Division of Diabetes Translation
					(a)In
				generalThe Director of the Centers for Disease Control and
				Prevention shall establish within such Centers a Division of Diabetes
				Translation to eliminate the preventable burden of diabetes.
					(b)OfficeThe
				Division of Diabetes Translation shall carry out the following
				activities:
						(1)Supporting and
				carrying out diabetes surveillance.
						(2)Conducting applied
				translational research, including research that will improve early detection,
				prevention, and access to quality care with respect to diabetes.
						(3)Working with
				States to establish and improve diabetes control and prevention
				programs.
						(4)Coordinating the
				National Diabetes Education Program in conjunction with the National Institutes
				of Health.
						(5)Increasing
				education and awareness of diabetes.
						(6)Promoting greater
				awareness of the health effects of uncontrolled diabetes.
						(7)Other activities as
				deemed appropriate by the Director.
						(c)AppropriationsThere
				are authorized to be appropriated to carry out the activities of the Division
				of Diabetes Translation under this section $90,000,000 for fiscal year 2008,
				and such sums as may be necessary for each subsequent fiscal year.
					317U.Demonstration
				projects for the identification and treatment for persons diagnosed with or at
				high risk for diabetes
					(a)Identification
				and prevention demonstration projects for persons at high risk for type 2
				diabetes
						(1)In
				general
							(A)DevelopmentThe
				Director of the Centers for Disease Control and Prevention (referred to in this
				section as the Director), in consultation with the Division of
				Diabetes Translation and academic centers, shall develop a set of pilot
				demonstration projects to evaluate various approaches to—
								(i)screening and
				identifying persons with pre-diabetes and undiagnosed diabetes; and
								(ii)providing
				identified persons with access to appropriate lifestyle interventions.
								(B)Linkage to
				diabetes prevention programSuch pilot projects shall be carried
				out with the goal of translating, using lifestyle interventions available in
				the community, the Diabetes Prevention Program clinical trial into
				interventions to reduce the incidence of type 2 diabetes and its related
				complications in the United States population.
							(2)Cooperative
				agreements
							(A)In
				generalThe Director shall provide cooperative agreements and
				technical assistance to not more than 10 academic centers partnered with State
				or local public health departments to implement, monitor, and evaluate such
				pilot projects.
							(B)ApplicationApplicants
				shall submit to the Director an application, at such time, in such manner, and
				containing such information as the Director may require, including—
								(i)information
				documenting the risk of the populations to be targeted by this intervention;
				and
								(ii)information
				regarding the methods that shall be used to identify and screen these
				populations.
								(3)DurationThe
				cooperative agreements awarded under this subsection shall be awarded for a
				2-year period, with the Director having the option to extend cooperative
				agreements for an additional 2-year period.
						(4)EvaluationNot later than 4 years after the date of
				the enactment of the Diabetes Treatment and
				Prevention Act of 2007, the Director shall submit to the
				Committee on Energy and Commerce of the House of Representatives and the
				Committee on Health, Education, Labor, and Pensions of the Senate a report
				evaluating the effectiveness of the program under this subsection and shall
				make such report publicly available.
						(5)Authorization of
				appropriationsThere are authorized to be appropriated
				$10,000,000 to carry out this subsection for each of fiscal years 2008 through
				2012.
						(b)State
				partnerships for surveillance and education
						(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall engage in partnerships with State and
				local health departments to carry out the following activities:
							(A)National, State,
				and local (to the degree determined by the Secretary) surveillance of the
				following items:
								(i)The number of
				individuals and percentage of the population at risk for developing
				diabetes.
								(ii)The number of
				individuals and percentage of the population who have received diabetes and
				high blood glucose screenings.
								(iii)Among those
				individuals who have been identified with pre-diabetes, the proportion that
				have been enrolled into lifestyle programs.
								(iv)The availability
				of interventions to prevent diabetes, and the access of the population to such
				interventions.
								(v)The number of
				individuals and percentage of population with both newly-diagnosed cases of
				diabetes and existing cases of diabetes, as well as the rates of increase or
				decrease in newly-diagnosed diabetes.
								(vi)Other relevant
				factors as determined by the Secretary.
								(B)Education and
				information campaigns to increase awareness among populations at high risk for
				diabetes, health care providers, and the general public, about the importance
				of primary prevention, ways to assess personal risk, and how to locate and
				access diabetes prevention programs.
							(2)Authorization of
				appropriationsThere are authorized to be appropriated
				$10,000,000 to carry out this subsection for each of the fiscal years 2008
				through 2012.
						(c)Treatment
				demonstration projects for co-occurring chronic conditions
						(1)In
				generalThe Director, acting through the Division of Diabetes
				Translation, shall develop a pilot program to improve treatment for individuals
				with diabetes and other co-occurring chronic conditions, such as mental
				illness, high blood pressure, or cardiovascular disease, for which treatment
				may complicate the treatment for diabetes.
						(2)Cooperative
				agreements
							(A)In
				generalThe Director shall provide cooperative agreements and
				technical assistance to not more than 10 academic centers, in partnership with
				State and local health departments, to implement, monitor, and evaluate
				programs designed to improve health outcomes in individuals with diabetes and
				other co-occurring chronic conditions.
							(B)ApplicationApplicants
				shall submit to the Director an application, at such time, in such manner, and
				containing such information as the Director may require, including information
				regarding the co-occurring conditions that shall be the subject of
				study.
							(C)PreferenceIn
				awarding the cooperative agreements under this subsection, the Director shall
				give preference for research that focuses on conditions which have a high
				prevalence among individuals with diabetes, or for which the treatment involved
				has the potential to impact adherence to diabetes treatment regimens and that
				builds upon existing work designed to improve the quality of care for patients
				with diabetes.
							(3)DurationThe
				cooperative agreements awarded under this subsection shall be awarded for a
				2-year period, with the Director having the option to extend cooperative
				agreements for an additional 2-year period.
						(4)EvaluationNot later than 4 years after the date of
				the enactment of the Diabetes Treatment and
				Prevention Act of 2007, the Director shall submit to the
				Committee on Energy and Commerce of the House of Representatives and the
				Committee on Health, Education, Labor, and Pensions of the Senate a report
				evaluating the effectiveness of the program under this subsection in improving
				the health care outcomes for individuals with diabetes and other co-occurring
				chronic conditions and shall make such report publicly available.
						(5)AppropriationsThere
				are authorized to be appropriated $10,000,000 to carry out this subsection for
				each of the fiscal years 2008 through
				2012.
						.
		
